DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 03/08/2021, has been entered. 

    Claims 20, 27 and 28 have been amended.

    Claims 20-30 are pending.

     Applicant’s election without traverse of the species of (A) p.Arg885Has polymorphism of C5 (B) method including steps a-c of claim 27, (C) wherein the patient does not respond to eculizumab treatment and (D) the complement-related disease PNH in the Response to Restriction Requirement, filed 09/14/2020, has been acknowledged.

     In the interest of search and compact prosecution,
     the election of species has been extended to Arg885His/Cys polymorphisms.

     Claims 20-30 are under consideration as they read on the elected species.

     Claims 1-19 have been canceled previously

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 03/08/2021. 

    The rejections of record can be found in the previous Office Action, mailed 12/08/2020.  

4.  Upon reconsideration of applicant’s amended claims, filed 03/08/2021, 
      the previous rejection rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn.

5. Upon reconsideration of applicant’s amended claims, filed 03/08/2021, 
      the previous rejection rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn.

6. Upon reconsideration of applicant’s amended claims, filed 03/08/2021, 
      the previous rejection rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, as being indefinite has been withdrawn.

7. Upon reconsideration of applicant’s amended claims, filed 03/08/2021, 
      the previous rejection rejected under 35 U.S.C. § 102(a)(1) as anticipated by 35 U.S.C. § 102(a)(1) as anticipated by Nishimura et al. (N Engl J Med 370: 632-639, 2014) has been withdrawn.


s 20-30 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Nishimura et al. (N Engl J Med 370: 632-639, 2014) in view of Fontenot et al. (US 2016/0168237) and as further evidenced by Huang et al. (US 2019/0038623) essentially for the reasons of record / herein.

     Applicant’s arguments, filed 03/08/2021, have been fully considered but have not been found convincing essentially for the reasons of record/ herein.

     Applicant argues the following.

     As set forth in section 2143.02 of the M.P.E.P. every rationale for establishing a prima facie case of obviousness requires a reasonable expectation of success. In the present case, the Office has pointed to an antibody, N19-8, that has been known since 1991 (see page 634, left col., line 4, referencing Wurzner et al. 1991, as disclosing the N19-8 antibody). The Office has then identified the teachings of Nishimura to allege that it was known to treat a complement related disease or disorder in a patient having a p.Arg885 polymorphism with the anti-C5 antibody N19-8. However, Applicant submits that Nishimura never in fact treats any patients with the N19-8 antibody because it is not suitable therapeutic antibody. At most, Nishimura discloses using the N19-8 antibody to reduce in vitro hemolysis in an assay containing serum from a patient having a p.Arg885 polymorphism of C5 and poor response to eculizumab. In contrast, the Office alleges that the Fontenot reference discloses treating PNH with LFG316, but nowhere does Fontenot disclose overcoming the p.Arg885 polymorphism resistance with LFG316. In fact, neither Fontenot, nor Nishimura disclose or even suggest that the epitope bound by LFG316 is in fact unaffected by the p.Arg885 polymorphism.

     Indeed, it is the present application that discloses for the first time that LFG316 binds an epitope that is not affected by the p.Arg885 polymorphism (see, e.g., page 36, line 10, of the application as filed). Without this epitope-binding information, which information is entirely unpredictable (see, e.g., page 6 of the 08 December 2020 Office Action), the teachings of Nishimura alone or in any combination with the cited art, and thus the Office’s allegation of obviousness, amount to a fishing expedition to try any and all anti-C5 antibodies to arrive at a therapeutic anti-C5 antibody that binds an epitope unaffected by the p.Arg885 polymorphism. In other words, the obviousness allegation relies on an obviousness-to-try rationale. However, in contrast to the present invention, the obvious-to-try rationale is only supported where a skilled artisan can select from a finite number of identified, and predictable solutions with a reasonable expectation of success. See, M.P.E.P. § 2143.1.(E). Thus, in view of the unpredictability in the art, Applicant submits that the presently claimed invention is not obvious as there was no reasonable expectation of success in performing the claimed method of treatment at the time the present application was filed. Withdrawal of the rejection is therefore respectfully requested.

     In contrast to applicant’s arguments and characterization of the prior art as a fishing expedition and to try any and all anti-C5 antibodies to arrive at arrive at a therapeutic anti-C5 antibody that binds an epitope unaffected by the p.Arg885 polymorphism relying upon obviousness allegation relies on an obviousness-to-try rationale,
    the following is noted.
     
     With respect to the argued uncertainty in the prior art as it relates to treating PNH in patients with the p.Arg888 polymorphism with eculizumab,
     obviousness does not required absolute predictability of success … 
     all that is required to a reasonable expectation of success.


    Applicant relies upon the p.Arg885 polymorphism resistance only to eculizumab.

    The prior art does not stand for the proposition that all inhibitory anti-C5 antibodies would be expected to be associated with p.Arg885 resistance in treating PNH.
          
      Given the polymorphism of antibodies, the ordinary artisan would not expect that all anti-C5 antibodies would have the same exact epitope specificities and functional properties.

      As noted previously / below, for example, Nishimoura teach predicting p.Arg885Cys hemolytic activity was not blocked by eculizumab but fully blocked by another anti-C5 antibody N19-8
    where the Arg885His/Cys mutations are proximal to the C5 MG7 domain, close to the known epitope for binding of eculizumab and within the contact region between C5 convertase and bound C5,
     indicating that these mutations were keeping with the high specificity of antibody binding, disrupting the eculizumab epitope but maintain the capacity of C5 to undergo cleavage by C5 convertase,
     which, in turn, exemplifies that other anti-C5 antibodies having the property of blocking hemolysis, a desired property for treating PNH.  

     While applicant dismisses the teachings of Fontenot because it does not disclose overcoming the p.Arg885 polymorphism resistance,
      Fontenot clearly teaching treating various disorders, including hemolytic disorders, including PNH with anti-C5 antibodies, including the LFG316 antibody, to reduce hemolysis after receiving treatment with the C5 inhibitor, including measuring hemolysis in hemolytic assays known in the art in adjusted administration of anti-C5 antibodies (e.g., see entire document, including paragraphs [0004], [0008], [0019], [0055], [0057], [0058], [0070]-[0094], [0109], [0112], [0120], [0147], [0158], [0159], [0204], [0253]-[0264], [0337], [o422], [0441], [0459], [0461], [0473]).
     
     The prior art, including applicant’s arguments, appears to indicate the p.Arg888 resistance to the eculizumab antibody, but not to other / all other inhibitory anti-C5 antibodies, including the LFG316 anti-C5 antibody / tesidolumab.

     While the ordinary artisan would have been aware of the p.Arg888 resistance to treatment with the eculizumab antibody,
     the ordinary artisan was directed to treat PNH patients with the LFG316 anti-C5 antibody / tesicolumab as taught by the prior art and
     the ordinary artisan would have included treating PNH patients with the p.Arg888 polymorphism as alterative anti-C5 antibody antagonist to eculizumab and/or to determine, if such patients would be similarly treated.


     The following of record has been set forth for clarity and convenience.   

     Nishimura et al. teach Genetic Variants in C5 and Poor Response to Eculizumab,
     including the functional capacity of C5 with variants at Arg885
     including treating patients with eculizumab, wherein eculizumab was known to be highly effective in reducing intravascular hemolysis in PNH, but PNH patients with certain polymorphisms, including C.2654G → A, predicting p.Arg885Cys and C.2653C → T, 
     predicting p.Arg885Cys hemolytic activity was not blocked by eculizumab but fully
 blocked by another anti-C5 antibody N19-8
    where the Arg885His/Cys mutations are proximal to the C5 MG7 domain, close to the known epitope for binding of eculizumab and within the contact region between C5 convertase and bound C5,
     indicating that these mutations were keeping with the high specificity of antibody binding, disrupting the eculizumab epitope but maintain the capacity of C5 to undergo cleavage by C5 convertase,  
      including obtaining biological samples from patients, screening for mutations or polymorphisms in the gene encoding C5, determining  
Including determining patients with poor response 
      (see entire document, including Abstract, Methods, Results, Discussion).

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

     Nishimura et al. differs from the claimed methods by teaching the anti-C5 antibody tesidolumab.
     Fontenot et al. teach methods of treating complement mediated disorders, including PNH (e.g., see paragraphs [0055], [0147], [0441], [0473]; Table 19),
     including the use of various C5 inhibitors, 
     including eculizumab (e.g., see paragraphs [0007], [0019], [0081], [0089], [0094], [0105]-[0107], [0112], [0139], [0142], [0147]-[0151], [0160], [0207], [0214]-[0294], [0346]-[0368], [0381], [0398], [0406], [0410]-[0477]), 
    including the C5 inhibitor LFG316 (see paragraph [0155])
    (see entire document, including Abstract, Figures, Technical Field, Background, Summary, Brief Description of the Drawings, Detailed Description, Examples, Claims).

     In teaching Therapeutic Regimens for Treatment of PNH,
     Huang provides evidence that tesidolumab and LFG316 (LFG-316) are alternative names of  the same antibody, which was described in U.S. Patent Nos. 8,241,628 and 8,883,158
 (see paragraphs [0031], [0119], [0159], [0161]-[0174]; claims 6, 12, 25, 38).

     The newly added amended claims comprising SEQ ID NOS. 5-10 are inherent properties of  the anti-C5 antibody tesidolumab / LFG-316, as described in U.S. Patent Nos. 8,241,628 and 8,883,158 of record.

    Note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing dates.  See MPEP 2124 MPEP 2131.01(III).

     The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.




     Given that the functional capacity of C5 with variants at Arg885
     including treating patients with eculizumab, wherein eculizumab was known to be highly effective in reducing intravascular hemolysis in PNH, 
     but PNH patients with certain polymorphisms, including C.2654G → A, predicting p.Arg885Cys and C.2653C → T, 
     predicting p.Arg885Cys hemolytic activity was not blocked by eculizumab but fully
 blocked by another anti-C5 antibody N19-8,
    where the Arg885His/Cys mutations are proximal to the C5 MG7 domain, close to the known epitope for binding of eculizumab and within the contact region between C5 convertase and bound C5,
     indicating that these mutations were keeping with the high specificity of antibody binding, disrupting the eculizumab epitope but maintain the capacity of C5 to undergo cleavage by C5 convertase;
    the ordinary artisan would have been motivated to apply other anti-C5 antibodies that treat patients with PNH other than eculizumab to provide the therapeutic effects of an anti-C5 antibody that is not limited by the Arg885His/Cys mutations such as eculizumab,  .

     The prior art stands for employing eculizumab and LFG-316 as alternatives in the treatment of PNH.
      The prior art indicates that there is resistance to treatment in p.Arg888 patients to the particular anti-C5 antibody eculizumab, not to all anti-C5 antibodies.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., treating PNH with anti-C5 antibodies, including tesidolumab / LFG-316 as well as the known eculizuamb based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages anti-C5 antibodies that treat PNH and that avoid the disadvantages of treating PNH patients that have Arg885His/Cys mutations relying upon eculizumab treatment as well as patients who do not responds to eculizumab treatment with other anti-C5 antibodies that treat PNH, including LFG-316 (tesidolumab) a reasonable expectation of success. 

     In contrast to applicant’s arguments and characterization of the obviousness rationale,
     the obviousness rejection is not limited to obvious to try.




     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

    Applicant’s arguments have not been found persuasive.

9. No claim allowed.

10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 6, 2021